Suozzi, J. (concurring).
I concur in the majority’s holding that the stop of defendant’s car by the police with guns drawn was constitutionally impermissible and that the defendant’s motion to suppress should be granted. However, I disagree with the majority’s reasoning in support of that conclusion.
Contrary to the majority’s characterization of defendant’s conduct as equivocal, I share the dissenter’s conviction that the defendant’s conduct in and around the Lollipop Bar & Discoteque from the time of his arrival there to his departure did provide "specific and articulable facts” (see People v Cantor, 36 NY2d 106, 111-113) for reasonably suspecting that defendant and his companions were about to commit a crime. *427Under these circumstances the police would have been justified in forcibly stopping defendant and his companions at that juncture and frisking them, if necessary (see CPL 140.50, subds 1, 3; People v De Bour, 40 NY2d 210, 223; People v Cantor, supra).
This justification, however, continued only as long as there existed a factual basis for the reasonable suspicion that a crime was about to be committed.
As my colleague correctly points out in his dissent, the observed conduct of the defendant and his companions in and about the bar "did not constitute a crime or even an attempt at a crime. The record discloses no overt act which went beyond the state of mere preparation” and the "law does not punish evil thoughts” (People v Bracey, 41 NY2d 296, 300).
The sudden departure of the defendant and his companions from the scene and target of the suspected crime was an unequivocal signal that their plan and intention to commit a crime at that time and place had been abandoned. Therefore, unless a continuing basis for reasonable suspicion of a crime about to be committed may be found in the behavior of the defendant and his companions from the time of their departure and the stop, as in People v Andino (60 AD2d 633), the justification dissipated at the moment of departure, notwithstanding that the decision to stop may have been made by the police at a time when reasonable suspicion existed.
Since it cannot be disputed on this record that the target of the suspected crime was the bar, the suspected crime, if any, after the departure from the scene would have to be found in the subsequently observed conduct. The dissent takes great pains to characterize the subsequent driving pattern of the car between the moment of departure and the stop three blocks away as evasive, thereby enhancing the reasonable suspicion of the police which made the stop legally permissible (see People v Andino, supra). In my view, the dissent’s characterization is without foundation in this record. It cannot be equated or analogized with the subsequent suspicions and evasive behavior in Andino. The police officers admitted that the car was being operated within the speed limit and no traffic violation had been or was being committed. There was no evidence of any other conduct giving rise to a reasonable suspicion that another crime was about to be committed or had been committed.
Judging this forcible stop with guns drawn in this context, *428in the absence of objective criminal activity between the departure and the stop, it cannot pass constitutional muster (see People v Sobotker, 43 NY2d 559; cf. People v Andino, supra).
For these reasons, I join the majority in holding that the motion to suppress should be granted.